Henry, J.
At the September term, 1875, of the St. Glair circuit court, the grand jury found the following indictment against the defendants: The grand jurors for *144the State of Missouri, summoned from the body of St. Clair county, empaneled, charged and sworn, upon their oaths, present that John L. Osborne and Ellen Redfield, late of the county aforesaid, on or about the 15th day of August, 1875, at the town of Osceola, in the county of St. Clair, State aforesaid, did, and on divers other days between that day and the time of the finding of this bill of indictment, with force and arms at the town of Osceola, county of St. Clair, and State of Missouri, were then and there guilty of open, gross lewdness and lascivious behavior, and were then and there guilty of open and notorious acts of public indecency, grossly scandalous, by then and there publicly, lewdly and lasciviously abiding and cohabiting with each other, contrary to the form of the statutes in such cases made and provided, against the peace and dignity of the State.
A motion to quash the indictment was sustained by the court and the State appealed. Dameron v. The State, 8 Mo. 494, and The State v. Bess, 20 Mo. 419, are decisive of the question involved in this case. The indictment was drawn in accordance with the suggestion in Dameron v. The State, and the direct decision in The State v. Bess. The judgment is reversed and the cause remanded.
The other judges concur.
Reversed.